                 Case 1:20-cv-00263-AT-KHP Document 32 Filed 09/30/20 Page 1 of 2




                                                                                                  09/30/2020


JAMES E. JOHNSON                               THE CITY OF NEW YORK                                        BILAL HAIDER
Corporation Counsel                                                                                           Senior Counsel
                                             LAW DEPARTMENT                                            Phone: (212) 356-3549
                                                                                                         Fax: (212) 356-3509
                                                  100 CHURCH STREET                                     bhaider@law.nyc.gov
                                                  NEW YORK, NY 10007

                                                                       September 29, 2020
        BY ECF
        The Honorable Katharine H. Parker
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                                                                                       09/30/2020
                                       Re:     Bah v. The City of New York, et al.,
                                               20-CV-263 (AT)(KHP)

        Your Honor:
                        I am an attorney in the office of James E. Johnson, Corporation Counsel of the
        City of New York, representing the defendant City of New York in the above-referenced matter.
        Defendant City of New York (“City”) writes, with the consent of plaintiff’s counsel, Gabriel
        Harvis, Esq. to respectfully request a thirty (30) day extension of time, from October 5, 2020
        until November 4, 2020, to file a pre-motion conference letter regarding defendant’s anticipated
        motion to dismiss in accordance with Judge Torres’s Individual Rules of Practice. This is the
        City’s first request for an extension of time to initiate motion practice.
                        By way of background, this case was accepted “as related” to the case Clark, et al.
        v. City of New York, 18 Civ. 2334 (AT)(KHP). The plaintiffs in Clark bring a claim seeking the
        identical injunctive relief sought by the plaintiff in the instant matter. On September 4, 2020,
        plaintiff filed her First Amended Complaint adding three individual defendants. 1 (See First
        Amended Complaint dated September 4, 2020, ECF No. 22.) Pursuant to Your Honor’s Order,
        defendants’ motion to dismiss is due by October 5, 2020. (See Order dated July 28, 2020. ECF
        No. 21.)
                         As the Court is aware, the parties in Clark and another related matter, Elsayed, et
        al. v. City of New York, 19 Civ. 10566 (AT)(KHP), are finalizing a settlement which resolves
        the plaintiffs’ claims for non-monetary relief, and it is anticipated that a stipulation of settlement
        will be filed within the next few weeks. Given that plaintiff in the instant matter is also seeking

        1
          The Office of the Corporation Counsel has not yet made decisions regarding the representation of these
        three named defendants pursuant to the New York’s General Municipal Law.
       Case 1:20-cv-00263-AT-KHP Document 32 Filed 09/30/20 Page 2 of 2




injunctive relief which is identical to that which was sought in Clark and Elsayed, this related
settlement will hopefully moot plaintiff’s claim for injunctive relief. Thus, an extension of time
will allow for (1) a stipulation of settlement to be filed in the Clark and Elsayed matters and (2)
plaintiff to review the stipulation of settlement and revaluate her claims for injunctive relief. If
appropriate thereafter, plaintiff will seek leave of Court, with defendant’s consent, to file a
Second Amended Complaint withdrawing any claims that are no longer viable. The parties
anticipate that this schedule will streamline the issues before the Court and obviate the need for
unnecessary motion practice.
              Therefore, defendant respectfully requests that the Court extend the time to file a
pre-motion conference letter regarding defendant’s anticipated motion to dismiss in accordance
with Judge Torres’s Individual Rules of Practice from October 5, 2020 until November 4, 2020.
Thank you for your consideration of this request.


                                                      Respectfully submitted,


                                                      Bilal Haider       /s
                                                      Bilal Haider
                                                      Senior Counsel
                                                      Special Federal Litigation Division
                                                      100 Church Street, Room 3-235
                                                      New York, New York 10007
                                                      (212) 356-3549
                                                      bhaider@law.nyc.gov

cc:    By ECF
       Gabriel Harvis, Esq.
       Elefterakis, Elefterakis & Panek
       Attorney for Plaintiff




                                                -2-
